F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                          UNITED STATES COURT OF APPEALS
                                                                                 JAN 28 1999
                                     TENTH CIRCUIT
                                                                             PATRICK FISHER
                                                                                      Clerk

 RIC J. SISNEY,

           Plaintiff-Appellant,
 v.                                                            No. 98-3281
 WYANDOTTE COUNTY DETENTION                                (D.C. No. 98-3251)
 CENTER; J.B. HOPKINS, Jail                                    (D. Kan.)
 Administrator, Wyandotte County
 Detention Center; MICHAEL S. DAILEY,
 Sheriff, Wyandotte County Detention
 Center; F. CHARLES DUNLAY, Assistant
 Counsel, Wyandotte County Detention
 Center; NICK A TOMASIC, District
 Attorney; FLOYD GARNER,
 Classification Manager, Wyandotte County
 Detention Center; JOSEPH CONNER,
 Business Manager, Wyandotte County
 Detention Center,

           Defendants-Appellees.




                                  ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, BALDOCK, and HENRY, Circuit Judges.**


       *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this appeal.
See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G). The case is therefore ordered
                                                                               (continued...)
       Plaintiff Ric J. Sisney appeals the district court’s sua sponte dismissal without

prejudice of his 42 U.S.C. § 1983 civil rights complaint for failure to exhaust administrative

remedies. Our jurisdiction arises under 28 U.S.C. § 1291.

       Plaintiff is a pretrial detainee housed at the Wyandotte County Detention Center in

Kansas City, Kansas. Plaintiff’s complaint challenges numerous aspects of the conditions

of his confinement at the detention center. The district court, before Defendants were

served with process, dismissed the complaint without prejudice pursuant to 42 U.S.C.

§ 1997e for failure to exhaust administrative remedies. We review the district court’s

dismissal under § 1997e de novo. See Basham v. Uphoff, No. 98-8013, 1998 WL 847689,

at *2 (10th Cir. Dec. 8, 1998) (unpublished). Applying this standard, we vacate the district

court’s order and remand for further proceedings.

       Section 1997e(a) of the Prison Litigation Reform Act of 1995, states that “[n]o

action shall be brought with respect to prison conditions under section 1983 of this title, or

any other Federal law, by a prisoner confined in any jail, prison, or other correctional

facility until such administrative remedies as are available are exhausted.” 42 U.S.C.

§ 1997e(a). Plaintiff’s complaint states that he “has previously sought informal and formal

relief from the administrative officials regarding some of the acts complained

of . . . [and] has filed grievances and written letters to the defendants. A lot of the

grievances have went [sic] unanswered; the ones that have been answered deny any


        (...continued)
       **

submitted without oral argument.

                                                2
wrongdoing. Most of the responses say they are within the law.” The district court

concluded that based on these statements “it does not appear plaintiff has fully exhausted

the administrative grievance procedures available to inmates at the detention center.” We

conclude that the district court acted prematurely in dismissing Plaintiff’s complaint.

       Reviewing Plaintiff’s pro se complaint liberally, see Peterson v. Shanks, 149 F.3d

1140, 1143 (10th Cir. 1998), we conclude that Plaintiff’s statements regarding exhaustion of

his administrative remedies are sufficient to withstand dismissal under

§ 1997e(a) at this stage of the proceedings. See Basham, 1998 WL 847689, at * 4, (holding

that where plaintiff has alleged exhaustion with sufficient specificity, dismissal is improper

under § 1997e(a)).

       Upon remand, the district court may direct service upon Defendants and the

submission of a report under Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978), in order to

allow the district court to determine whether Plaintiff failed to exhaust administrative

remedies. The district court, of course, may screen Plaintiff’s claims pursuant to 42 U.S.C.

§ 1915A to determine whether the complaint should be dismissed as frivolous.

       VACATED and REMANDED for further proceedings consistent with this order and

judgment.

                                                   Entered for the Court,



                                                   Bobby R. Baldock
                                                   Circuit Judge




                                               3